McCLELLAN, J.
— We esteem it to be the settled doctrine of this court, though opposed to the decisions of many other courts, that. “when a landlord enters, and dispossesses the tenant of a part of the premises, a discharge of the entire rent will not result, unless it be shown that the tenant surrendered or abandoned the possession entirely,’ ’ and that in such case, “the rent is discharged only pro tanto to the extent of the value of the use and occupation of the part of the premises of which the tenant is dispossessed, if he remain in undisturbed possession of the residue.” — Crommelin v. Thiess & Co., 31 Ala. 412; Chamberlain v. Godfrey Admr., 50 Ala. 530 ; Warren v. Wagner, 75 Ala. 188; Cook & Co. v. Anderson, 85 Ala. 99. This doctrine is not inequitable, and we shall not disturb or depart from it.
Assuming that the facts of this case show the partial dispossession of the defendants, they continued to use and occupy the residue of the premises, and the city court properly held them liable for the rent pro tanto.
The plaintiffs counted on a bona fide claim for a debt of sixty dollars, an amount within the jurisdiction of the city court. This claim determined the jurisdiction, and the fact that on the pleadings and proof the court found an amount less than the minimum limit of jurisdiction is of no consequence. — 12 Am. & Eng. Encyc. of Law, pp. 283, et seq.
Affirmed.